Citation Nr: 1536085	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 7, 2012 for the award of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  He served in the Republic of Vietnam from September 1970 to June 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that granted service connection for PTSD and assigned a 30 percent rating from December 7, 2012.  

In April 2015, the Veteran was afforded a video conference hearing before the Board.  A hearing transcript is of record.      


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD was manifested by occupational and social impairment due to mild or transient symptoms and symptoms controlled by medication and with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as impaired judgment, irritability, chronic sleep impairment, depressed mood, anxiety, and disturbances of mood and motivation.   

2.  For the entire appeal period, the Veteran's service-connected PTSD did not more closely approximate the criteria for occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.

3.  The Veteran's claim for service connection for PTSD and was received by the RO on December 7, 2012.  

4.  No formal or informal claim for entitlement to service connection for a psychiatric disorder to include PTSD was received by VA prior to December 7, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an effective date prior to December 7, 2012 for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided a notice letter to the Veteran in in February 2013, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Veteran's claims for a higher initial rating and entitlement to an earlier effective date arises from his disagreement with the assigned disability rating and effective date of December 7, 2012, for the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board finds that the February 2013 letter fully satisfied the notice requirements in this case and addressed the downstream elements of service connection including effective date.  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

The RO has obtained service, VA, Social Security Administration, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; and neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional outstanding evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In March 2013, the Veteran indicated that he had no additional evidence or information to submit in support of his claim.   

VA provided examinations in February 2013 and April 2014 to obtain medical evidence as to the nature and severity of the Veteran's service-connected PTSD and how it impacted him.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  

The VA examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  
The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

After a review of the evidence, the Board finds that, for the entire period of the appeal, the Veteran's PTSD was manifested by occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication; and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and irritability, which warrants a 30 percent disability rating and no higher under Diagnostic Code 9411. 

The Veteran was afforded VA PTSD examinations in February 2013 and April 2014.  The April 2014 VA examiner, a licensed psychologist, examined the Veteran, considered the Veteran's symptoms and impairment due to the PTSD, and concluded that the PTSD was manifested by occupational and social impairment with mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication.  The VA examiner indicated that the PTSD was manifested by symptoms of depressed mood, chronic sleep impairment, impaired judgment, and disturbances of motivation and mood.  

The February 2013 VA examiner, a licensed psychologist, also examined the Veteran, considered the Veteran's symptoms and impairment due to the PTSD, and concluded that the PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The VA examiner indicated that the PTSD symptoms appeared to be mild to moderate in severity, and the PTSD symptoms were depressed mood, anxiety, panic attacks that occurred more than once a week, chronic sleep impairment, and mild memory loss.  The VA examiner opined that while there are elements of depression, this was a function of the PTSD and was not a separate clinical entity.  

The Board finds that the February 2013 and April 2014 VA opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The February 2013 and April 2014 assessments of the severity of the PTSD were based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiners considered all of the PTSD symptoms when making this determination.  The weight of the evidence shows that the PTSD causes mild to moderate impairment in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

The Veteran was assigned a GAF score of 55 in the February 2013 VA examination.  VA treatment records show that the Veteran's GAF scores ranged from 52 to 56 in 2012 and was 58 in March 2013.  The GAF scores assigned to the PTSD were predominantly in the range of 52 to 59 which is indicative of moderate social and occupational functioning.  See DSM-IV.  GAF scores in this range more closely approximate the criteria for a 30 percent rating for occupational and social impairment with moderate difficulty.  Id.  

The additional medical evidence of record shows that the PTSD caused mild to moderate symptoms or impairment and was not severe during the appeal period.  An April 2013 VA mental health treatment record indicates that the Veteran had PTSD with significant irritability and lability, yet in quantifying the impairment, the treating physician indicated that the PTSD was of moderate severity and the GAF score was 59.  It was noted that the Veteran continued to have notable response to medications and he had improved control of anxiety and irritability.  Mental status examination revealed slight irritability and mild agitation.  

A June 2014 VA mental health treatment record indicates that the Veteran had a history of PTSD, mild.  VA mental health treatment records dated in March and April 2014 indicate that the Veteran's depression was controlled on medication.  It was noted that mental status examination revealed mild anxiety and depression.  The impression was history of PTSD, mild.  The GAF score was 58.  It was further noted that the Veteran refused therapy or anger management.  

Social Security Administration (SSA) records dated in August 2014 indicate that the Veteran's SSA benefits were continued due to osteoarthritis in the knees and back impairment.  Psychiatric review indicated that the Veteran's psychiatric impairment was not severe.  It was noted that the Veteran did not have limitations or restriction of activities of daily living, difficulty in maintaining social functioning, difficulty in concentration, persistence or pace, or episodes of decompensation.  No signs or symptoms of PTSD or depression were reported. 

For the period of the appeal, the Board finds that the Veteran's PTSD symptomatology did not more closely approximate occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; or with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.  The weight of the competent and credible evidence shows that the PTSD was manifested by mild to moderate symptoms and more closely approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The medical evidence of record does not establish a higher or more severe level of impairment.  

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 50 percent or higher rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of a higher initial rating in excess of 30 percent for PTSD, and this claim is denied.   

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The April 2014 VA examination report indicates that the Veteran has the symptoms of disturbances of mood and motivation and impaired judgment due to PTSD, which are symptoms listed in the criteria for a 50 percent rating under Diagnostic Code 9411.  However, as noted above, the VA examiner considered these symptoms in addition to the Veteran's other PTSD symptoms and considered the Veteran's level of functioning and the VA examiner determined that the PTSD caused occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner indicated that this level of impairment best summarized the Veteran's level of occupational and social impairment due to the PTSD.   

It is noted that the Veteran's PTSD has responded well to medication.  The Board acknowledges that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Having carefully reviewed the holding in Jones, the Board concludes that it is not applicable to 38 C.F.R. § 4.130, DC 9411, as Diagnostic Code 9411 is clearly distinguishable from the Diagnostic Code that was at issue in Jones.

In Jones, the Diagnostic Code on appeal was DC 7319 which makes no mention of medication at all at any disability rating.  This was important the Court explained because other Diagnostic Codes did specifically included references to medication, suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  One of the examples the Court provided of a Diagnostic Code that allowed consideration of medication was 38 C.F.R. § 4.71a, Diagnostic Code 5025 addressing fibromyalgia, which, similar to DC 9411, provides a 10 percent rating when continuous medication is required for control.  Of note, ratings in excess of 10 percent for fibromyalgia do not mention medication, similar once again to DC 9411.  Yet, the Court made no significance of this fact, such as by suggesting for example that the ameliorative effect medication could only be considered at the 10 percent level.  See Jones, at 61-63.  As such, because Diagnostic Code 9411 expressly discusses the possibility that medication improves psychiatric symptomatology, the Diagnostic Code authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  Therefore, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the Veteran's disability level.  

Such reasoning makes sense, as the intent of the rating schedule is to compensate for impairment in functioning.  See 38 C.F.R. § 4.1.  If the medication is able to enhance functioning, the Veteran is effectively more functional. 

The Board has reviewed the Veteran's testimony from his Board hearing, but notes that the predominant symptoms he reported were nightmares, sleeping problems, and anger.  However, chronic sleep impairment is a component of the 30 percent rating that is currently assigned, and the other symptoms are not shown to be of the severity, frequency, and duration to mandate the assignment of a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d at 118.  Moreover, while the Veteran reported experiencing symptoms such as suicidal ideation, this appears to have occurred prior to the period on appeal and is therefore not relevant to showing the level of impairment he currently experiences.  Additionally, while the Veteran clearly experiences social and occupational impairment, these are components of the schedular rating that he is assigned. 

Accordingly, a schedular rating in excess of 30 percent for PTSD is denied. 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directs the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an increased initial rating for the service-connected PTSD, and this claim is denied.    

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has alleged that he believes he is entitled to a 100 percent disability evaluation for his PTSD.  However, the RO noted that the Veteran has not clearly indicated any belief that he is unable to work due to his PTSD, and it was noted that he is not shown to be disabled for Social Security purposes due to any mental disorder.  In October 2014, the Veteran was sent a TDIU form and asked to complete it if he believed that he was unable to work on account of his PTSD.  The Veteran was informed that a TDIU would not be addressed unless he submitted the attached form (VA Form 21-8940).  To date, the Veteran has not completed the form, and at his Board hearing in 2015, the Veteran, although noting that he was not working, did not specifically allege that his PTSD precluded him from any substantially gainful employment.  As such, the issue of TDIU is not considered to have been raised. 
3.  Entitlement to an Earlier Effective Date for the Award of Service Connection

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

VA may not pay a benefit before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 , 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).  Moreover, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  More specifically, a medical examination report can only be considered an informal claim for an increase in disability benefits if service connection has already been established for that disability.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Medical records can serve as informal claim when the reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.157(b)(1) (2015).  

Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The Veteran argues that the medical evidence including VA treatment records show a diagnosis of PTSD well before the December 7, 2012 date of claim, and therefore, an earlier effective date is warranted based upon these earlier diagnoses.  

Turning to the facts in this case, on December 7, 2012, VA received the Veteran's claim of entitlement to service connection for PTSD.  In September 2013, the RO granted the Veteran's claim for service connection for PTSD with an effective date of December 7, 2012, which is the date when VA received the Veteran's claim.  

The Board finds that there is no basis for assignment of an effective date service connection for PTSD before December 7, 2012.  The record is completely negative for any communication or action before December 7, 2012 indicating an intent to file a claim for service connection for PTSD or other psychiatric disability that could be interpreted as a claim for service connection for PTSD.  The Veteran filed multiple earlier claims for service connection for various disabilities and for increased ratings in February 1974, July 1997, December 2003, June 2004, and November 2011.  The Board observes that there is no reference whatsoever to PTSD or other psychiatric disorder or symptoms in these earlier claims and statements.  Accordingly, the Board finds no basis in the record for a finding that the Veteran filed a formal or informal claim of entitlement to service connection for PTSD at any time before December 7, 2012.   

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014).  Therefore, since the Veteran's claim for service connection for PTSD was received more than one year after his separation from service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, because there is no evidence that shows a claim of entitlement to service connection for PTSD prior to December 7, 2012, the claim for an effective date earlier than December 7, 2012 is denied.  The weight of the evidence is against the claim for an earlier effective date and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the Veteran asserts that an earlier effective date is warranted because he experienced PTSD and psychiatric symptoms years in advance of his December 2012 filing.  VA treatment records show substance abuse treatment and detox from July to September 1990, an assessment of PTSD and depression in October 2002, an assessment of ETOH dependence in April 2003, and an impression of stable PTSD in 2004.  However, and most importantly, the weight of the evidence shows that the Veteran failed to file a claim for service connection for PTSD prior to December 7, 2012.  

VA regulations are very clear that the effective date for the grant of service connection is the later of the date of entitlement and the date of claim.  Thus, while the Veteran may have been entitled to service connection for PTSD prior to 2012, no claim had been filed.

While the Board is sympathetic to the Veteran in this instance, as it is clear that he experienced PTSD many years prior to his effective date for the claim, the Board is bound by applicable law in this matter.  To that end, there is simply no indication that the Veteran filed a claim for service connection for PTSD, either formal or informal, prior to December 7, 2012.  Without such a filing, the Board is unable to grant an earlier effective date for either issue.  

The Board finds that the VA treatment records dated in 2004 showing a diagnosis of PTSD cannot be construed as a claim of service connection for PTSD.  Medical evidence alone without an intent to apply for benefits does not establish a claim.  Brannon, 12 Vet. App. at 35.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151 , 3.155; see also Kessel, supra.  

In Kessel, the appellant submitted medical evidence in conjunction with another claim, in which a physician medically related the appellant's unequal pupil size to an injury in service.  Id. at 22.  The appellant argued that the Board should have adjudicated a claim of service connection for unequal pupil size.  Id.  However, the Court found that medical evidence alone without an intent on the part of the appellant to file for benefits, was not sufficient evidence of an informal claim.  Id. at 22-23.  The Court indicated that examination or hospitalization records may be considered informal claims if there is first a prior allowance or disallowance of a former claim and cited to 38 C.F.R. § 3.157(b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. at 23. 

In the present case, there had not been a prior allowance or disallowance of a claim of service connection for PTSD prior to the September 2013 decision, and therefore, any examination reports or treatment records could not be accepted as an informal claim.  Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the VA treatment records alone cannot be considered to be a claim of service connection for PTSD.  As noted, during the time period prior to December 7, 2012, the documents submitted by the Veteran do not evidence an intent to file for compensation benefits for PTSD and cannot be construed an informal claim for compensation benefits for PTSD.  For these reasons, the Board finds that the claim for entitlement to an effective date prior to December 7, 2012 for the award of service connection for PTSD is denied. 


ORDER

An initial rating in excess of 30 percent for the service-connected PTSD is denied. 

An effective date prior to December 7, 2012 for the award of service connection for PTSD is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


